Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1 and 3-10 are pending in the present application.  The instant claims are rejected as indicated below.

Priority
As noted in the previous Office Action, the instant claims 1-11 can only rely on the filing date of Provisional application PCT/US18/24928, which is March 28, 2018.

Specification
The use of the term CREMOPHOR EL™, METHOCULT™, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Improper Markush Grouping
The rejection of claims 2 and 11 on the basis that it contains an improper Markush grouping is made moot by the cancellation of the instant claims.

The rejection of claims 1 and 3-10 on the basis that it contains an improper Markush grouping is maintained.
As noted in the previous Office Action, the claims recite a “p38 MAPK inhibitor’ and recite various structurally different compounds:

    PNG
    media_image1.png
    510
    855
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    307
    media_image2.png
    Greyscale
dormapimod 
    PNG
    media_image3.png
    188
    292
    media_image3.png
    Greyscale
LY2228820, etc.  


Response to Arguments
Applicant argues “p38 MAPK inhibitors” is recognized in the art as a class of compounds that selectively target p38 MAPK signaling molecules and, thus, the members of the Markush groups recited in the claims are all members of the same art-recognized class.
Applicant’s argument was considered but not persuasive for the following reasons.
As noted by MPEP § 2117(II), “[a] Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).” 
In the instant case, the issue is not that the term p38 MAPK inhibitor is known in the art, the issue is that the members of the Markush group do not share a “single structural similarity” as required.  Applicant’s attention is directed to MPEP § 2117(IV)(D).
For this reason, the rejection of claims 1 and 3-10 on the basis that it contains an improper Markush grouping is maintained.

Claim Rejections - 35 USC § 112
The rejection of claims 2 and 11 under 35 U.S.C. 112 (pre-AlA), first 
paragraph, as failing to comply with the written description requirement is made 
moot by the cancellation of the instant claims.

The rejection of claims 1, 4-7 and 9-10 under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is maintained.
As noted in the previous Office Action, although the claims recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the specification.

Response to Arguments
Applicant argues, p38 MAPK inhibitors are an art-recognized class of compounds that have been studied extensively in basic research and clinical trials since at least the mid-1990s. (see, e.g., Cohen at p. 7; Genovese at p. 318). The MPEP states that “[t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species ...” and “[a] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” (see, MPEP § 2163(II)(A)(3)(a)ii)). Applicant’s Specification discloses a diversity of p38 MAPK inhibitors that adequately and sufficiently represent the genus of p38 MAPK inhibitors and exemplifies embodiments using multiple p38 MAPK inhibitors. Therefore, the claims meet the written description requirement of 35 U.S.C. § 112(a).  

As noted above in paragraph #7, the issue is not that the term p38 MAPK 
inhibitor is known in the art.  The issue is what is encompassed by said term.  
As evidenced by the vastly different structures of compounds set forth in the present specification, there is no correlation between function, i.e., p38 MAPK inhibitors, and structures of compounds encompassed by the term.  Contrary to applicant’s argument, the fact that present specification sets forth a variety of structurally diverse compound shows that there is no way to provide the skilled artisan with a description of the compounds necessary to practice the claimed invention in “full, clear, concise, and exact terms”.  In other words, apart from the specific compounds set forth in the present specification, the skilled artisan would be unable to “make and use” the claimed invention.
It is suggested the claims be limited to the specific compounds set forth in the present specification.
For this reason, the rejection of claims 1, 4-7 and 9-10 under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is maintained.

The rejection of claims 3, 5 and 8 under 35 USC 112 (pre- AIA ), second paragraph, is withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3 and 5 under 35 U.S.C. 102(a)(1) as being 
anticipated by Yaffe et al. (US 2014/0011759, MASSACHUSETTS INSTITUTE OF TECHNOLOGY cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Massachusetts’) is withdrawn.

The rejection of claim 11 under 35 U.S.C. 102(a)(2) as being anticipated by Sabio et al. (WO 2016/198698 A2, CNIC FUNDACION CENTRO NACIONAL DE INVESTIGACIONES CARDIOVASCULARES CARLOS III et al. cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Cnic’) is made moot by the cancellation of the instant claim.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 11 and 12 under 35 U.S.C. 103 as being unpatentable over Yaffe et al. (US 2014/0011759, MASSACHUSETTS INSTITUTE OF TECHNOLOGY cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Massachusetts’) in view of Sabio et al. (WO 2016/198698 A2, CNIC FUNDACION CENTRO NACIONAL DE INVESTIGACIONES CARDIOVASCULARES CARLOS III et al. cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Cnic'); Lalaoui et al. (Cancer Cell, 2016, cited by applicant on IDS submitted 8/4/2020); the publication entitled ‘Epidermal Growth Factor Receptor Is Expressed And Active In A Subset Of Acute Myeloid Leukemia’ by Mahmud, H. et al. cited by applicant on IDS submitted 8/4/2020 (hereinafter ‘'Mahmud’) and Mahtani et al. (Molecular and Cellular Biology, 2001) is made moot by the cancellation of the instant claims.

The rejection of claims 1 and 3-10 under 35 U.S.C. 103 as being 
unpatentable over Yaffe et al. (US 2014/0011759, MASSACHUSETTS INSTITUTE OF TECHNOLOGY cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Massachusetts’) in view of Sabio et al. (WO 2016/198698 A2, CNIC FUNDACION CENTRO NACIONAL DE INVESTIGACIONES CARDIOVASCULARES CARLOS III et al. cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Cnic'); Lalaoui et al. (Cancer Cell, 2016, cited by applicant on IDS submitted 8/4/2020); the publication entitled ‘Epidermal Growth Factor Receptor Is Expressed And Active In A Subset Of Acute Myeloid Leukemia’ by Mahmud, H. et al. cited by applicant on IDS submitted 8/4/2020 (hereinafter ‘'Mahmud’) and Mahtani et al. (Molecular and Cellular Biology, 2001) is maintained.

Claims 1 and 3-5
Massachusetts discloses a method of reducing resistance to chemotherapy in a subject who has cancer, particularly those with high basal levels of phosphorylated EGFR, by administering an EGFR inhibitor, such as, SB203580, which targets p38 MAPK (see the entire article, Abstract; claims 1-3 and 9). The reference also teaches EGFR inhibition sensitizes cancer cells to chemotherapy (i.e., reducing resistance to chemotherapy) in a subject who has drug resistant cancer (See paragraphs [0007]- [0008], [0122]-[0123]) and administering to the subject an effective amount of a p38 MAPK inhibitor, such as, SB203580, prior to administering chemotherapy (the method comprising administering to the subject an effective amount of a p38 MAPK inhibitor prior to administering chemotherapy as recited by instant claim 5; paragraphs [0007]- [0008], [0047], [0122]-[0123]; claims 1-3 and 9).
The instant claims differ from the reference by reciting (i) acute myelogenous 


However,
Mahmud teaches increased expression of phosphorylated levels of EGFR in AML and Massachusetts teaches the combination of p38 MAPK inhibitor and chemotherapy in treating patients with an increased expression of phosphorylation levels of EGFR (see Mahmud, especially Abstract and page 2, 2" col., last paragraph and Massachusetts, especially paragraph [0006]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention, to utilize the method disclosed by Massachusetts, for treating cancers which have a high level of phosphorylated EGFR causing them to be resistant to chemotherapy, for the treatment of acute myelogenous leukemia, which is taught by Mahmud to have a high level of phosphorylated EGFR; and
Cnic discloses compounds such as, doramapimod and pirfenidone as p38 MAPK inhibitors (see the entire article, especially page 4, line 4 - page 5, line 14; claims 1-13); and
Lalaoui teaches p38 inhibition, utilizing LY2228820, VX-702, VX-745 or TAK- 715; enhances the anti-leukemic activity of birinapant, a chemotherapy, in the cell death of AML cells (see the entire article, especially Results, pages 147-155; Discussion, page 156, last paragraph).


Additionally,
As recognized by MPEP § 2148, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSA Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409); and 
As recognized by MPEP § 2144.06(I):

    PNG
    media_image4.png
    239
    706
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    100
    706
    media_image5.png
    Greyscale

Thus, the combination of pirfenidone with another p38 inhibitor, such as, LY2228820, as recited by instant claim 4, would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from them having been individually taught in the prior art for the same purpose, i.e., inhibition of p38 MAPK. 

Claims 6-10
Claims 6-10 further differ by reciting the limitation “identifying whether a subject who has cancer is in need of a treatment for reducing resistance to chemotherapy” by comparing the phosphorylated tristetraprolin (pbhospho-TTP) in a sample comprising the cells from the cancer with a reference sample and identifying a subject with levels above the reference as in need of treatment for reducing resistance to chemotherapy.
Mahtani et al. teaches phosphorylation of tristetraprolin is mediated by activation of p38 MAPK (see the entire article, especially Abstract; page 6466, paragraph bridging 1st and 2nd cols.).
Based on the teaching of Mahtani and the knowledge in the art as to the use of p38 MAPK inhibitors to sensitize cancer cells to chemotherapy, it would have been obvious to the skilled artisan in the art at the time of the present invention that increased activation of p38 MAPK, measured by the increase level of phosphorylated TTP in cancer cells as compared to non-cancer cells, would be useful in the identification of cancer patients for which the method as taught Massachusetts would be useful.


Response to Arguments
Applicant argues,
to establish a prima facie case of obviousness, three basic criteria must be met. First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Second, there must be a reasonable expectation of success. Finally, the prior art reference (or references when combined) must teach or suggest all the claim limitations. (see, MPEP § 2117);
there is no suggestion or motivation within Yaffe or Mahmud to modify the teachings of Yaffe in light of the teachings of Mahmud to achieve the claimed method, i.e., reducing resistance to chemotherapy in a subject who has AML.  The teachings of Yaffe are directed specifically to triple-negative breast cancer and all the exemplified embodiments of Yaffe relate to breast cancer cells; AML 

according to the teachings of Mahtani, MAPKAPK2, not p38 MAPK, mediates the phosphorylation of TTP and, thus, it would not have been obvious to a person of skill in the art that increased activation of p38 MAPK, measured by the increased level of phosphorylated TTP in cancer cells as compared to non-cancer cells, would be useful in the identification of cancer patients for whom the claimed method would be useful. 
Applicant’s argument was considered but not persuasive for the following reasons.
According to applicant, (i) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (ii) there must be a reasonable expectation of success and (iii) the prior art reference (or references when combined) must teach or suggest all the claim limitations.
	As discussed above, Massachusetts teaches the combination of p38 MAPK inhibitor and chemotherapy for treatment of cancer wherein there is an increased expression of phosphorylated EGFR.  AML is known to have increased expression of phosphorylated levels of EGFR (see Mahmud) and, thus the skilled artisan would have the reasonable expectation that the combination taught by Massachusetts would also be effective in treating AML.
	In short, the art provides the suggestion/motivation and a reasonable expectation that the combination of Massachusetts would be useful in treating AML.
	
Applicant argues there is no suggestion or motivation within Yaffe or Mahmud to 

Applicant seems to arguing that Yaffe must be limited to the exemplified embodiments.  However, the Court has held that a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Yaffe teaches the staggered therapy is useful in treating other cancers which contain high levels of phosphorylated EGFR and Mahmud teaches AML contains an increased expression of phosphorylated levels of EGFR.  Although, AML and TNBC are distinct forms of cancers, they both have high levels of phosphorylated EGFR and treatment of AML using the combination of Yaffe is rendered prima facie obvious.

	Lastly, applicant argues that according to the teachings of Mahtani, MAPKAPK2, not p38 MAPK, mediates the phosphorylation of TTP and, thus, it would not have been obvious to a person of skill in the art that increased activation of p38 MAPK, measured by the increased level of phosphorylated TTP in cancer cells as compared to non-cancer cells, would be useful in the identification of cancer patients for whom the claimed method would be useful. 
Although, p38 MAPK does not directly mediate the phosphorylation of TTP, increased p38 MAPK activation via MAPKAPK2 results in increase phosphorylation of 
For these reasons, the rejection of claims 1 and 3-10 under 35 U.S.C. 103 as being unpatentable over Yaffe et al. (US 2014/0011759, MASSACHUSETTS INSTITUTE OF TECHNOLOGY cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Massachusetts’) in view of Sabio et al. (WO 2016/198698 A2, CNIC FUNDACION CENTRO NACIONAL DE INVESTIGACIONES CARDIOVASCULARES CARLOS III et al. cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Cnic'); Lalaoui et al. (Cancer Cell, 2016, cited by applicant on IDS submitted 8/4/2020); the publication entitled ‘Epidermal Growth Factor Receptor Is Expressed And Active In A Subset Of Acute Myeloid Leukemia’ by Mahmud, H. et al. cited by applicant on IDS submitted 8/4/2020 (hereinafter ‘'Mahmud’) and Mahtani et al. (Molecular and Cellular Biology, 2001) is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BARBARA P BADIO/Primary Examiner, Art Unit 1628